Citation Nr: 0929295	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-10 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to higher initial ratings than those assigned 
for a right knee disorder.

2.  Entitlement to higher initial ratings than those assigned 
for a left knee disorder.

3.  Entitlement to higher initial ratings than those assigned 
for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from December 1981 to November 
2002.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified in June 2009 at a videoconference 
hearing at the RO, before the undersigned Veterans Law Judge.  
A transcript is contained in the claims file.  


FINDINGS OF FACT

1.  For the entire initial rating period beginning December 
1, 2002, the evidence is in approximate balance as to whether 
there is right knee disability equivalent to limitation of 
flexion of the knee to 45 degrees, based on disability 
associated with chondromalacia, including consideration of 
functional loss due to pain on undertaking motion, fatigue, 
weakness and/or incoordination.

2.  For the portion of the initial rating period beginning 
March 4, 2008, the evidence is in approximate balance as to 
whether there is additional right knee disability equivalent 
to limitation of extension to 10 degrees, based on disability 
associated with meniscal damage, including consideration of 
functional loss due to pain on undertaking motion, fatigue, 
weakness and/or incoordination.

3.  For the entire initial rating period beginning December 
1, 2002, the evidence is in approximate balance as to whether 
there is left knee disability equivalent to limitation of 
flexion of the knee to 45 degrees, based on disability 
associated with chondromalacia, including consideration of 
functional loss due to pain on undertaking motion, fatigue, 
weakness and/or incoordination.

4.  For the entire initial rating period beginning December 
1, 2002, the evidence is in approximate balance as to whether 
there is left ankle disability equivalent to moderate  
limitation of motion of the ankle, including consideration of 
functional loss due to pain on undertaking motion, fatigue, 
weakness and/or incoordination.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, for the 
entire appeal period beginning December 1, 2002, the criteria 
for a disability rating of 10 percent, but no more, based on 
disability equivalent to limitation of flexion to 45 degrees, 
are met for a right knee disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Code 5260 (2008).

2.  Giving the benefit of the doubt to the Veteran, for the 
appeal period beginning March 4, 2008, the criteria for an 
additional, separate 10-percent disability rating, but no 
more, based on disability equivalent to limitation of 
extension to 10 degrees, are met for a right knee disorder.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Code 5261 (2008).

3.  Giving the benefit of the doubt to the Veteran, for the 
entire appeal period beginning December 1, 2002, the criteria 
for a disability rating of 10 percent, but no more, based on 
disability equivalent to limitation of flexion to 45 degrees, 
are met for a left knee disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Code 5260 (2008).

4.  Giving the benefit of the doubt to the Veteran, for the 
entire appeal period beginning December 1, 2002, the criteria 
for a disability rating of 10 percent, but no more, are met 
for a left ankle disorder.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic 
Code 5271 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in an SOC or Supplemental Statement of the Case 
(SSOC).  Moreover, where there is an uncured timing defect in 
the notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

VCAA notice is not required with respect to every issue 
raised by a claimant.  If, for example, a veteran files a 
claim for service connection for a disability, he is provided 
with VCAA notice as to that claim, the claim is granted, and 
he files an appeal with respect to the rating assigned and/or 
effective date of the award, VA is not required to provide a 
new VCAA notice with respect to the matter of his entitlement 
to a higher (initial) rating and/or an earlier effective 
date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that, when a claim for service connection has been 
proven, the purpose of 38 U.S.C.A. § 5103(a) has been 
satisfied and the requirement of notice under its provisions 
has been satisfied).

Here, the Veteran's appealed claims for higher initial 
ratings - for service-connected right and left knee disorders 
and left ankle disorder - fall squarely within the pattern 
above.  Thus, no additional VCAA notice was required with 
respect to the appealed issues.  Furthermore, in the course 
of appeal, following the Veteran's notice of disagreement 
(NOD) with the appealed March 2004 rating action granting 
service connection for these disabilities, the RO issued VCAA 
letters in February 2008 and June 2008 addressing the claims 
for higher initial evaluations for right and left knee 
disorders and a left ankle disorder.  In these letters, the 
Veteran was informed of the notice and duty-to-assist 
provisions of the VCAA, and was informed of the information 
and evidence necessary to substantiate the claims for higher 
initial ratings, and this notice was prior to readjudication 
of the claims by a SSOC in July 2008.  These VCCA notice 
letters told the Veteran that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession was obtained.  

The Board further finds that the RO appropriately assisted 
the Veteran in obtaining indicated treatment and evaluation 
records, and associated all records obtained with the claims 
folders.  Service treatment records were also obtained and 
associated with the claims file.  The RO also informed the 
Veteran including by the appealed rating action and 
subsequent rating action, by SOC, and by SSOCs, of records 
obtained, and thus by implication of records not obtained, in 
furtherance of his claims.  

No further statement has been received by the Veteran 
indicating the existence of additional pertinent evidence not 
requested.  Records of post-service treatment at an Army 
hospital, at which the Veteran is entitled to treatment as an 
U.S. Air Force retiree, have been associated with the claims 
file.  The Veteran was afforded an opportunity to address his 
claims, and did so by submitted statements as well as by 
testimony before the undersigned Veterans Law Judge at the 
video conference hearing conducted in June 2009.  He also 
submitted statements by other laypersons, which have also 
been associated with the claims file.  The case presents no 
reasonable possibility that additional evidentiary requests 
would further the appealed claims.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, supra.

In short, in this case, with regard to the initial rating 
claims herein adjudicated, the Board finds that any error in 
notice and development assistance cannot "reasonably affect 
the outcome of the case," and hence will not affect "the 
essential fairness of the [adjudication]" for the initial 
ratings assigned for periods beginning November 13, 2002, for 
these two appealed initial rating claims.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA examinations for compensation purposes have been conducted 
over the course of the appeal period, addressing both the 
Veteran's knee disorders and his left ankle disorder.  While 
it is true that the March 2003 VA examiner did not have the 
benefit of review of the claims file, the March 2008 examiner 
did.  Further, the Board finds that those examinations, taken 
together with records of post-service Army facility and 
service treatment, as well as other evidence of record, are 
adequate for the Board's adjudication herein.  The Veteran 
was duly afforded the opportunity to produce additional 
evidence to support his claims.  Thus, the Board determines 
that the evidentiary record is adequate, and the only 
significant medical question remaining pertaining to the 
Veteran's claims for higher initial ratings - that of 
objective or corroborating evidence of greater disability - 
was in this case, based on development already undertaken, 
the responsibility of the Veteran.  A remand for a further 
examination would not present a reasonable possibility of 
affording a better picture of the nature and severity of the 
claimed disorders over the rating period, because adequate 
examinations have already been performed without objective 
findings of greater severity of disability being discovered.  
See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478-
9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(VA's statutory duty to assist is not a license for a 
"fishing expedition").

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra.  In sum, the Board 
concludes that all required notice and development assistance 
has been afforded to the appellant.

II.  Law Governing Initial Rating Claims for Joint Disorders

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. Part 4 (2008).  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

These ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine the 
extent to which the Veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § § 4.1, 
4.10.

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions, and lay 
assertions do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay statements may serve to support claims 
by supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Here, the Board has duly considered the Veteran's lay 
statements, including as presented in his sworn testimony and 
in submitted statements and statements noted in reports of 
medical treatment and examination.  Although his asserted 
symptoms of pain or limitation of functioning of the knees 
and left ankle may be to some degree inherently subjective, 
the Board looks to the Veteran's statements as supported by 
more objective indicia of disability, including observable 
signs and symptoms of disease, laboratory tests, and the 
presence or absence of further objective signs of impairment, 
such as impaired ambulation or loss of work, or other 
findings and conclusions of medical treatment professionals 
and examiners.  The Board notes favorably that the testimony 
provided by the Veteran at his hearing in June 2009 included 
statements regarding the nature and severity of his claimed 
disabilities reasonably consistent with those provided upon 
his most recent examination in March 2008, which examination 
is discussed in detail infra.  Notably, the Veteran testified 
to increased difficulties with these joints with prolonged 
activity, and taking care to avoid increased difficulties 
through excess exertion or use of these joints.  

Staged ratings are to be considered for assigning initial 
ratings downstream of grants for service connection, 
beginning from the effective date of service connection, as 
in this case with these claims for bilateral knee and left 
ankle disorders.  Fenderson v. West, 12 Vet. App 119 (1999).  
In this case, the grant of service connection for the 
disablities in issue was made by the DRO, effective from 
December 1, 2002, the day after the Veteran's retirement from 
the Air Force.  The initial ratings were all 0 percent from 
that date, and the DRO later granted increases, to 10 percent 
each, effective from March 9, 2006.

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to the joints, the factors of disability reside 
in reductions of normal excursion of movements in different 
planes. Inquiry will be directed to more or less than normal 
movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Where arthritis is present, a rating for arthritis should be 
considered, as follows.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added under diagnostic code 5003. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

III.  Initial Ratings for the Veteran's Knees

The Veteran contends that his knee disorders warrant initial 
ratings in excess of the 0 percent assigned for each knee 
effective from December 1, 2002, and in excess of the 10 
percent assigned for each knee effective from March 8, 2006.

Potentially applicable rating criteria in this case for 
disorders specifically for the knees are here listed. 

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

VAOPGCPREC 9-2004 held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under Diagnostic Codes (DCs) 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  As a result, if the 
evidence of record reflects compensable loss of both flexion 
and extension of the right leg, the Veteran would be entitled 
to the combined evaluation under DCs 5260 and 5261, per the 
combined ratings table in 38 C.F.R. § 4.25.

The Board also notes that separate ratings may be assigned 
for knee disability under DC 5257 and the codes for rating 
limitation of motion (DCs 5260 and 5261) where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See generally VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.

Service treatment records reveal that in 2001 the Veteran 
received treatment for bilateral chondromalacia patellae.  
Upon evaluation in July 2001, he complained of chronic pain, 
worse in the morning and when descending stairs.  An examiner 
found tenderness to the knees and crepitus.  In June 2002 he 
was prescribed two neoprene knee sleeves for his 
chondromalacia.  

Upon a March 2003 VA examination for compensation purposes, 
the Veteran recounted developing knee pain over years in 
service.  He complained of ongoing pain in both knees with 
ascending and descending stairs, as well as morning stiffness 
lasting approximately one hour.  He denied swelling or giving 
way of the knees.  The examiner found no  swelling or 
tenderness, but positive patellar inhibition.  Ligaments were 
normal on testing, and there was no instability.  Flexion was 
normal from zero to 140 degrees in the knees, and no DeLuca 
factors were noted to limit functioning.  Muscle strength was 
intact.  The examiner diagnosed patellofemoral syndrome in 
both knees.  

A December 2004 Army hospital MRI of the right knee showed a 
positive drawer sign.  Also shown was a complex tear of the 
posterior horn of the medical meniscus, with a flipped 
fragment.  A December 2004 Army hospital MRI of the left knee 
showed only a small ganglion at the medial gastrocnemius 
insertion, with no evidence of internal derangement or 
meniscal tear.  Upon followup in January 2005, an examiner 
concluded that the findings were consistent with 
osteoarthritis of both knees.  

A March 2006 Army hospital treatment record  recorded 
complaints of bilateral knee pain.  X-rays from a year prior 
were read as consistent with bilateral osteoarthritis.  The 
examiner found left knee active range of motion from zero to 
110 degrees.  The right knee had active range of motion from 
zero to 115 degrees.  The examiner noted that X-rays were 
consistent with decreased joint height in both knees.  He 
assessed osteoarthritis of both knees.

The Veteran submitted an April 2006 letter from a fellow 
airman describing his witnessing the Veteran's difficulties 
over three years in service performing work as an aircraft 
mechanic, which required prolonged standing and loading and 
lifting of equipment.  The airman reported that the Veteran 
had on many occasions complained of stiff and painful joints 
associated with his two decades of work as an aircraft 
mechanic.  

A submitted May 2006 letter from another fellow Air Force 
aircraft mechanic also attested to the physically demanding 
flight line work he and the Veteran had performed together.  
He reported having personally witnessed aches and pains 
experienced by the Veteran, as evidenced by facial 
expressions.  

The Veteran wife's, in an April 2006 letter, reported of her 
witnessing the Veteran having chronic and increasing 
difficulties with ascending and descending stairs and 
performing simple chores despite his use of multiple 
medications to relieve pain.  She also related his difficulty 
sleeping associated with discomfort.  

Upon the Veteran's March 2008 VA examination, the examiner 
noted his reported symptoms including popping, grinding, 
locking, and a feeling of catching in the right knee.  The 
examiner noted that these symptoms, with the exception of the 
catching sensation, were also present in the left knee.  The 
knees did not give way and, while he had tried knee braces 
bilaterally, he did not use them regularly.  The Veteran had 
knee symptoms regularly of mild to moderate severity, of 
variable duration.  The examiner  noted that the knee 
disabilities did not prevent him from performing activities 
of daily living including dressing, eating, and driving.  He 
could stand for two hours and walk for an hour and could sit 
without limitation.  He did have difficulty going up stairs 
due to the knees.  The examiner noted that his gait favored 
the right knee.  

Objectively at the March 2008 examination, the knees both 
showed full range of motion from zero degrees extension to 
140 degrees flexion.  However, there was tenderness 
bilaterally, including retropatellar tenderness, and 
laterally on the joint spaces.  McMurray's tests was only 
positive on the right medially, and for neither knee 
laterally.  Ligaments in both knees were stable to lateral 
stress.  Mildly increased pain was present in both knees with 
resisted repetitive motion.  There was also mild 
incoordination only in the right knee.  X-rays of the knees 
were significant only for minimal spurring  about the 
patella, but with joint spaces maintained bilaterally and no 
significant arthritic change or acute abnormality shown in 
either knee.  MRIs of the knees obtained in 2004 were 
reviewed.  These did not reveal defects in the left knee, but 
showed a torn medial meniscus and possibly and anterior 
cruciate ligament tear in the right knee.  

The March 2008 examiner diagnosed bilateral patellofemoral 
syndrome in the knees, with noted meniscal findings on the 
right.  Based on DeLuca factors, and particularly considering 
meniscal findings, the examiner assessed an effective 
additional 5 degree motion loss in flexion and an additional 
10 degree motion loss in extension for the right knee.  Based 
on DeLuca factors, the examiner found an additional 5 degree 
motion loss in extension for the left knee. 
 
The Board finds that the medical findings of chondromalacia 
both in service and upon VA examination in March 2003, with 
clinically supported complaints of chronic pain, with worse 
pain in the morning, including as supported by witness 
statements of fellow military personnel and the Veteran's 
wife, all preponderate in favor of a 10 percent rating for 
each knee.  This rating, as to each knee, is based on pain on 
motion or use as the relevant DeLuca factor, equivalent to 
limitation of flexion to 45 degrees.  

We appreciate that the DRO felt the appropriate rating was 
initially 0 percent, rising to 10 percent in March 2006, but 
we believe that, considering the doctrine of resolving 
reasonable doubt in favor of the Veteran, a 10 percent 
evaluation is warranted for each knee effective from December 
1, 2002, the date of the initial grant of service connection.  
However, the Board finds that the evidence preponderates 
against assignment of a still higher disability rating for 
either knee, prior to the Veteran's March 2008 VA 
examination, based upon the weight of the evidence being 
against the presence of still greater disability as 
equivalent to limitation of flexion to 30 degrees, with 
consideration of DeLuca factors, and based on the weight of 
the evidence being against arthritis or instability or 
limitation of extension or their equivalents, including based 
on DeLuca factors, to support a grant of a still greater 
rating or a separate rating for either knee on any of these 
bases.  38 C.F.R. § 4.71a, DCs 5003, 5257, 5261.  Over that 
time period, subluxation or instability was not shown for 
either knee, and nor was limitation of extension.  

While the March 2008 VA examiner noted the 2004 MRIs of the 
knees showing a torn medial meniscus and possible torn 
lateral meniscus on the right, there is nonetheless an 
absence of complaints or findings prior to the March 2008 
examination consistent with greater disability than that 
equivalent to limitation of motion to 45 degrees in flexion 
for each knee, and hence with the weight of the evidence 
against assignment of a greater than 10 percent evaluation 
for the right knee notwithstanding the MRI findings, prior to 
the March 2008 VA examination.  

Beginning from the date of the March 2008 VA examination, the 
Board finds that the the evidence is in relative equipoise as 
to additional disability of the right knee.  Specifically, 
that examiner found additional disability upon current 
evaluation as associated with the meniscal findings for the 
right knee, including based on the DeLuca factors, warranting 
additional disability based on loss of flexion and loss of 
extension.  We conclude that, because a 10 percent evaluation 
has already been assigned as warranted based on 
chondromalacia of that knee as equivalent to limitation of 
flexion to 45 degrees, including based on DeLuca factors, 
there is sufficient weight of evidence to support a separate 
10 percent evaluation based on disability equivalent to 
limitation of extension to 10 degrees for the right knee, as 
associated with right meniscal damage.  

Accordingly, considering all evidence presented, although the 
Board finds that the evidence preponderates against 
assignment of an evaluation above the 10 percent assigned as 
equivalent to limitation of flexion to 45 percent for the 
right knee, we also find that the evidence warrants the 
assignment of a separate 10 percent evaluation based on 
disability equivalent to limitation of extension to 10 
degrees beginning effective from the March 4, 2008, date of 
VA examination.  

The Board has duly considered the submitted statements and 
testimony, as well as treatment and evaluation evidence 
presented, and concludes that the evidence preponderates 
against assignment of a greater disability rating than the 10 
percent assigned for each knee based on disability equivalent 
to limitation of flexion to 45 degrees, and than the 10 
percent assigned herein based on disability equivalent to 
limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, 
DCs 5003, 5260, 5262.  

Notwithstanding the March 2008 VA examiners findings with 
regard to an equivalence of 5 degrees of additional loss of 
extension in the left knee due to DeLuca factors, a separate 
rating based on limitation of extension is not warranted for 
that knee.  The Veteran demonstrated full extension to zero 
degrees in that knee, and an additional 5 degrees would 
result in limitation of extension to 5 degrees, which is 
noncompensable under Diagnostic Code 5261.  The Board herein 
affirms that a 10 percent rating is warranted for disability 
of the left knee based on DeLuca factors, particularly pain 
on motion, as resulting in disability equivalent to 
limitation of flexion to 45 degrees, whereas the demonstrated 
flexion of the left knee at the March 2008 examination was 
full flexion of 140 degrees.  Thus, the Veteran has already 
been afforded a compensable disability rating based on his 
DeLuca factors for his left knee, and to assign an additional 
or increased disability rating beyond that level found to be 
warranted for that knee based on those factors, would amount 
to impermissible pyramiding.  38 C.F.R. § 4.14.

Because the preponderance of the evidence is against the 
claims to the extent herein denied, the benefit-of-the-doubt 
doctrine does not apply to that extent.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has reviewed the entire record and finds that the 
percentage ratings assigned by virtue of this decision 
reflect the most disabling the rated knee disorders have been 
since the Veteran retired from service and filed his claim 
for service connection, which is the beginning of the current 
appeal period.  Thus, the Board concludes that staged ratings 
beyond thos herein assigned, are not warranted.  Fenderson, 
supra.

Similarly, while the Board has duly considered the 
possibility of assigning separate disability ratings for each 
knee based on limitation of extension, limitation of flexion, 
subluxation or lateral instability, and/or arthritis 
affecting functioning of each joint, the Board herein 
concludes that such multiple ratings are not warranted for 
either knee, beyond the two 10 percent ratings assigned by 
virtue of this decision for the right knee effective from 
March 4, 2008.  The ratings assigned for the knee are based 
on disability equivalent to that of limitation of flexion or 
extension, and not based on actual findings of limitation of 
flexion or extension.  Disabling arthritis is also not 
separately found.  Rather, the disability compensated by 
virtue of the ratings assigned is that of all disability 
presented for each knee, including particularly based on the 
DeLuca factor of pain affecting motion, use, or functioning 
of the knee.  Accordingly, the Board concludes that the 
evidence preponderates against the assignment of further 
separate or additional disability ratings for either knee 
over the entire rating period.  VAOPGCPREC 9-2004, VAOPGCPREC 
23-97, VAOPGCPREC 9-98.

IV.  Initial Rating for the Veteran's Ankle

The Veteran contends that his left ankle warrants higher 
initial ratings than the 0 percent assigned effective from 
December 1, 2002, and the 10 percent assigned effective March 
9, 2006.

The left ankle disorder is appropriately rated based on 
limitation of motion of the ankle.  Under 38 C.F.R. § 4.71a, 
DC 5271, where limitation of motion of the ankle is moderate, 
a 10 percent rating is assignable.  Where such limitation of 
motion is marked, 20 percent is to be assigned.  

Upon initial VA examination in March 2003, the examiner noted 
that the Veteran had a history of a motorcycle accident in 
1994 with left ankle sprain, with a current complaint of a 
constant, chronic ache in the ankle, aggravated by prolonged 
standing.  The Veteran said his ankle throbbed at night and 
was stiff in the morning for approximately an hour.  He 
further complained that the ankle twisted easily.  
Objectively, the lateral ankle was tender, though without 
swelling, and range of motion of the ankle was normal to 45 
degrees in plantar flexion and 20 degrees in dorsiflexion.  
DeLuca factors of fatigability, incoordination, or weakness 
were not shown to be present or to produce impairment in 
functioning.  The examiner diagnosed a chronic left ankle 
sprain, assessing that the complained-of limitations were 
indeed present.  

An Army hospital CT scan of the left ankle in December 2004 
produced findings of a normal-appearing ankle, without loose 
bodies or osteophytes.  There was minimal proliferation  on 
the lateral aspect of the distal tibial metaphysis, and the 
examiner concluded that this was consistent with a post-
traumatic syndesmotic injury involving the interosseous 
membrane.  

Upon follow up for review of the CT scan in January 2005, an 
examiner assessed that the old connective tissue injury to 
the ankle had caused osteoarthritis.

Upon a March 9, 2006 treatment, the Veteran complained of 
left ankle pain that awakened him at night.  The examiner 
noted that the ankle had full active range of motion, with no 
tenderness to palpation, no erythema, no ecchymosis, and 
negative anterior drawer.  The examiner further noted that X-
rays were also negative.  The examiner assessed localized 
joint pain in the ankle.   

Upon VA examination in March 2008 for compensation purposes, 
a history of injury in 1995 was noted, and the Veteran 
presented with current complaints of popping and pain in the 
anterior ankle, with the pain present on a regular basis, 
together with locking and swelling, though without 
instability.  The examiner noted the symptoms were of 
intermittent frequency, moderate severity, and variable 
duration.  The Veteran's gait favored not only the right knee 
but also the left ankle.  He denied flare-ups of ankle pain, 
but did affirm that pain was present regularly, without much 
relief from therapy and medication.  

Objective examination of the ankle by the March 2008 examiner 
revealed tenderness along the anterior joint line.  Range of 
motion was to 40 degrees plantar flexion and 20 degrees 
dorsiflexion, though with mildly increased pain with repeated 
motion against resistance in dorsiflexion but not in plantar 
flexion.  New X-rays of the ankle showed no acute abnormality 
or significant arthritic change.  The examiner assessed post-
traumatic calcification and persistent sprain of the ankle.  
The examiner assigned a 5-degree additional range of motion 
loss in the ankle due to DeLuca factors.  

With consideration of reasonable doubt, the Board concludes 
that the findings and conclusions of the March 2008 VA 
examiner are sufficiently consistent with prior findings of 
disability associated with the left ankle, to warrant a 10 
percent disability rating for the left ankle effective from 
December 2, 2002, based on pain-related disability of the 
ankle equivalent to moderate limitation of motion of the 
ankle, including based on DeLuca factors.  On the other hand, 
the evidence preponderates against a still higher evaluation 
for the left ankle for the entire rating period up to the 
present, with the record absent findings of more significant 
disability upon scans or upon objective evaluation, and the 
Veteran not complaining of or presenting evidence to support 
disability equivalent to severe limitation of motion of that 
joint.  Rather, the motion of the joint has been essentially 
full, with pain associated with soft tissue damage or 
osteoarthritis causative of some limitation of functioning, 
but, again, not more limitation than that equivalent to 
moderate limitation of motion of the ankle. 

Accordingly, considering all the evidence of record including 
lay statements and testimony as well as medical evidence, the 
Board finds that the evidence preponderates against 
assignment of a disability rating in excess of 10 percent for 
the entire rating period.  38 C.F.R. § 4.71a, DC 5271.  The 
preponderance of the evidence is against the claim to this 
extent, and, therefore, to this extent the benefit-of-the-
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

The Board has reviewed the entire record and finds that the 
10 percent rating assigned by virtue of this decision for the 
left ankle disorder reflects the most disabling this disorder 
has been since the Veteran retired from service and filed his 
claim for service connection, which is the beginning of the 
appeal period herein.  Thus, the Board concludes that staged 
ratings for this disorder are not warranted. 


ORDER

A 10 percent rating is granted for the Veteran's right knee 
disorder based on disability equivalent to limitation of 
flexion, for the rating interval from December 1, 2002, 
through March 8, 2006, and a rating in excess of 10 percent 
is denied for the period beginning on March 9, 2006, subject 
to the law and regulations governing the payment of monetary 
awards.

A separate 10 percent rating is granted for additional right 
knee disability, based on disability equivalent to limitation 
of extension, beginning on March 4, 2008, subject to the law 
and regulations governing the payment of monetary awards.

A 10 percent rating is granted for the left knee disorder 
based on disability equivalent to limitation of flexion, for 
the rating interval from December 1, 2002, through March 8, 
2006, and a rating in excess of 10 percent is denied for the 
period beginning on March 9, 2006, subject to the law and 
regulations governing the payment of monetary awards.

A 10 percent rating is granted for the left ankle disorder 
based on disability equivalent to moderate limitation of 
motion, for the rating interval from December 1, 2002, 
through March 8, 2006, and a rating in excess of 10 percent 
is denied for the period beginning on March 9, 2006, subject 
to the law and regulations governing the payment of monetary 
awards.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


